Citation Nr: 0817820	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-38 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO which denied service connection for a bilateral hearing 
loss disability.  

The veteran testified before the undersigned at an April 2008 
videoconference hearing.  A transcript has been associated 
with the file.


FINDINGS OF FACT

1.  The veteran experienced acoustic trauma during his combat 
service in Vietnam.

2.  The veteran currently has a bilateral mixed hearing loss 
disability; however, the preponderance of the evidence is 
against a causal link between the veteran's current hearing 
loss and any incident in service, including exposure to 
acoustic trauma during combat service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss disability was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385  
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The August 2004 
letter told him to provide any relevant evidence in his 
possession. See Pelegrini II, 18 Vet. App. at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, it is noted that the 
veteran was given proper notice in a March 2006 letter and 
was given ample opportunity to respond.  No response was 
received, and the claim was readjudicated in an October 2006 
Statement of the Case. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a VA medical examination in April 
2005 to obtain an opinion as to whether his bilateral hearing 
loss can be directly attributed to service.  Further 
examination or opinion is not needed on the hearing loss 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002); 
see also 38 C.F.R. § 3.304(b); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  Every reasonable doubt in these service 
connection cases will be resolved in favor of the veteran, 
and may only be rebutted by clear and convincing evidence.  
38 U.S.C.A. § 1154(b).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The veteran claims that he suffers from hearing loss as the 
result of in-service noise exposure.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service medical records are negative for complaints, 
diagnosis or treatment of hearing trouble.  On examination in 
February 1970, prior to discharge, the veteran denied a 
history of ear trouble or hearing loss.  Physical examination 
revealed no abnormalities of the ears.  Audiological 
evaluation showed pure tone thresholds in both ears at the 
tested frequencies of 500, 1000, 2000, and 4000 Hertz to be 0 
at each frequency.  Thus, hearing was normal upon service 
separation.  See 38 C.F.R. § 3.385.  There is no evidence of 
sensorineural hearing loss (an organic disease of the nervous 
system) within 1 year of service separation.  38 C.F.R. 
§§ 3.307, 3.309.

The veteran contends that he suffered acoustic trauma during 
combat service in Vietnam.  At the April 2008 videoconference 
hearing, the veteran testified that he was exposed to noise 
on a fairly regular basis, anywhere from 3 or 4 times a week 
to as much as everyday.  In his testimony, he stated that on 
numerous occasions he was knocked down by and/or suffered 
shrapnel wounds from the explosions of mortars, grenades and 
artillery.  He also explained that at times he found himself 
in areas of airstrikes in which rockets and bombs were 
blowing up various positions.  The veteran further testified 
that he was extremely close to the source of these loud 
noises and that he was never issued hearing protection.

The veteran's service separation form shows that his military 
occupational specialty was that of a light weapons 
infantryman and that he served in Vietnam from September 1968 
to September 1969.  The form also indicates that the veteran 
received numerous decorations, including a Purple Heart.  In 
this regard, the Board fully acknowledges that the veteran 
had combat service.  As such, the veteran's own statements as 
to his noise exposure in Vietnam from blasts and explosions 
associated with combat operations are accepted without 
independent corroboration, as they are consistent with the 
circumstances, conditions and hardships of the his service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(b).  In this 
case, however, service medical records do confirm that the 
veteran suffered combat-related injuries and noise exposure 
while serving in Vietnam.  For example, the records show that 
the veteran was treated in February 1969 for a shrapnel wound 
to the right upper eyelid, an injury caused by an explosion 
from the muzzle of a weapon.  Moreover, the claims file does 
not contain any clear and convincing evidence to the 
contrary.  For the aforementioned reasons, in-service noise 
exposure is conceded here.  See Hickson, 12 Vet. App. at 253.

The veteran was afforded a VA examination in April 2005 to 
assess the current nature and the etiology of his hearing 
loss disability.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
65
60
70
LEFT
40
65
65
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 in the left ear.  In other 
words, the veteran had audiometric scores in excess of 40 dB 
in each frequency range in both ears and speech recognition 
scores less than 94 percent in both ears.  Thus, veteran 
clearly has a bilateral hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  

The sole audiologist opinion of record addressing the 
etiology of the veteran's hearing loss is the April 2005 VA 
examination report.  This opinion reflects findings made by 
the audiologist following a review of the claims file and an 
audiological evaluation of the veteran.  As previously noted, 
the results of the audiological evaluation revealed a hearing 
loss disability for VA purposes.  The audiologist stated in 
the examination report that the test results indicated a 
moderate to severe mixed hearing loss with excellent word 
recognition at elevated levels.  She also observed that 
tympanograms indicated normal middle ear functioning and that 
acoustic reflexes were absent bilaterally.  In light of these 
observations, the audiologist found the configuration of 
hearing loss to be not representative of noise exposure.  
Based on this finding and on the veteran's normal hearing 
upon discharge, the audiologist gave the opinion that it was 
unlikely that the veteran's current hearing loss was related 
to service.  

The Board is mindful of the veteran's contention that his 
combat-related noise exposure is the cause of his current 
hearing loss.  The Board also notes that there is no evidence 
of any post-service noise exposure.  However, as explained 
above, the April 2005 audiological opinion essentially rules 
out a relationship between noise exposure in service and his 
current hearing loss disability following a review of the 
evidentiary record.  In addition, although the veteran 
testified at the April 2008 videoconference hearing that he 
first noticed a decline in his hearing ability shortly after 
he returned from Vietnam, the earliest evidence of record of 
his hearing loss is from 2004, over 30 years after his 
separation from service.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., being exposed to loud noises 
during service combat and having trouble with his hearing.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
The veteran as a lay person, however, has not been shown to 
be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding the etiology of 
his current hearing loss disability.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


